DETAILED ACTION
The amendment filed on 12/15/20 has been received and considered. By this amendment, Claims 1, 2, 6, 7, and 8 are amended. Claims 11-15 are added and no claims are cancelled.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/15/20, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102(a)(1) have been fully considered and the comments about “administration of fluid” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Najarian et al. (PG Pub. 2015/0305632).
Concerning the comments about a “correlation coefficient”, Applicant argues that Ma does not teach the relationship between the RR interval and the pulse wave transit time. However, Ma teaches determining RR intervals (see par. 114 and 194) and correlating them to PTT (see par. 126-127). The correlation coefficient, in this case, would be the coefficient (see par. 97-98) calculated after slope E (see par. 127; Fig. 7) is analyzed by the recognition unit 420 (see par. 95). Slope E represents the correlation between the RR intervals and PTT. The coefficient of that correlation is determined at step 915; Fig. 9B (see par. 101 and 157). 

Claim Rejections - 35 USC § 101
In view of the amendments to Claims 1, 6, and 7, the 101 rejection made in the previous Office Action are withdrawn. However, Claim 15 is now rejected under similar grounds repeated here for convenience: 
In re Digitech) is conventional activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (PG Pub. 2018/0085011) in view of Najarian et al. (PG Pub. 2015/0305632).
Regarding Claims 1, 6, and 7, Ma discloses a method for processing physiological information, the method comprising:
acquiring electrocardiogram data from a subject (see ECG par. 51);
acquiring pulse wave data from the subject (see PPG, par. 51);
measuring a plurality of RR intervals based on the acquired electrocardiogram

measuring a plurality of pulse wave transit times based on the acquired electrocardiogram data and the acquired pulse wave data (see par. 104);
calculating, based on the measured RR intervals and the measured pulse wave
transit times during a given time period, a parameter (see BP; par. 132) related to correlation between the measured RR intervals and the measured pulse wave transit times (see par. 97-98, 126-127, and 164). Ma also discloses a processor and a memory (see par. 4). Ma does not disclose controlling an administration of fluid to the subject based on the calculated parameter. Najarian discloses a similar system that correlates a physiological parameter to PTT (see par. 52) and uses analyzed results to control the administration of drugs to the subject as part of an automated closed loop system (see par. 32). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate such a closed loop system (see par. 59) because Najarian teaches it allows for direct or indirect continuous monitoring and effective action for treatment (see par. 4).
Regarding Claims 2 and 8, Ma discloses determining whether the calculated parameter exceeds a given threshold or not (see par. 60). It would have been obvious to one of ordinary skill in the art at the time of the invention to discontinue drug delivery if there is no alert/alarm condition in order to prevent unnecessary medication.
Regarding Claims 3 and 9, Ma discloses the parameter includes a correlation coefficient between the RR intervals and the pulse wave transit times (see par. 97-98).
Regarding Claims 4 and 10, Ma discloses the parameter includes a gradient of a regression line indicating correlation between the RR intervals and the pulse wave transit times (see par. 95, 105 and 164).
Regarding Claim 5, Ma discloses the method is performed by a computer (see par. 179).
Regarding Claims 11 and 13, Ma discloses outputting the calculated parameter (see par. 46).
Regarding Claims 12 and 14, see rejection of Claims 2 and 11 above.
Regarding Claim 15, see rejection of Claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA PATEL/Examiner, Art Unit 3792

/Amanda K Hulbert/Primary Examiner, Art Unit 3792